Citation Nr: 0307933	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  02-10 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation for hepatitis C under the 
provisions of 38 U.S.C.A. § 1151 as the result of a VA 
hospitalization in August and September 1983.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from October 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

The medical evidence does not show that the veteran acquired 
a hepatitis C infection as a result of VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault or of an event that was not 
reasonably foreseeable during a VA hospitalization in August 
and September 1983.  


CONCLUSION OF LAW

The criteria for compensation for hepatitis C under the 
provisions of 38 U.S.C.A. § 1151 as the result of a VA 
hospitalization in August and September 1983 are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 2001 rating decision, May 2002 statement of the 
case, and July 2002 supplemental statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in May 2002, the RO explained the provisions of 
the VCAA, gave additional notice of the evidence needed to 
substantiate the claim on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  He was specifically notified that the evidence 
that was needed was evidence showing that fault on VA's part 
or an event not reasonably foreseeable caused additional 
disability, that merely showing that he had an additional 
disability was not sufficient to show causation.  He was 
advised that VA would assist him in obtaining any pertinent 
medical records identified by him that were not already of 
record.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  Pursuant 
to the VCAA, VA's duty to provide a medical examination or 
obtain a medical opinion is triggered only when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  As discussed in detail below, the Board 
finds that the evidence in this case is sufficient to render 
a determination, such that an additional medical examination 
or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Compensation shall be awarded for a qualifying additional 
disability of a veteran if the disability was not the result 
of the veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran either by a VA employee or 
in a VA facility, and the proximate cause of the disability 
or death was (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  

The evidence in this case shows that the veteran was 
hospitalized at a VA facility for approximately one week 
beginning in late August 1983.  During that hospitalization, 
he underwent a cholecystectomy.  The hospital summary and the 
report of the operation state that the estimated blood loss 
during surgery was 300cc.  There is no indication in the 
records of the hospitalization that the veteran received a 
blood transfusion.  Neither do the records note any 
diagnosis, abnormal clinical findings, or abnormal laboratory 
findings indicative of hepatitis C or any other liver 
disorder.  

Apparently as a result of abnormal laboratory findings in 
March 1998, further studies in May 1998 revealed evidence of 
a prior hepatitis C infection.  The records indicate that the 
veteran had no symptoms relative to that disorder, however.  

In March 2001, the veteran filed a claim for compensation 
benefits for hepatitis under the provisions of 38 U.S.C.A. 
§ 1151.  As set forth above, the law requires that the 
evidence establish that the veteran's hepatitis C have been 
the result of VA fault in conjunction with the 1983 
hospitalization or that the hepatitis infection incurred as a 
result of that hospitalization not have been reasonably 
foreseeable.  

The veteran has contended that, because the records estimate 
that he lost more than a pint of blood during the 1983 
surgery, "common sense should tell you that someone replaced 
the blood."  The records of that hospitalization, however, 
do not show that he lost more than a pint of blood.  In fact, 
the records indicate that estimated blood loss during the 
surgery was 300cc, less than a full pint.  Second, and more 
importantly, the records do not show that any blood was 
transfused during or after the surgery.  The hospital records 
do reflect the exact amount of other transfused fluids.  But 
those records-and a later search of the hospital's 
laboratory records-fail to show that the veteran received a 
blood transfusion during the hospitalization.  

Moreover, regardless of the fact that there is no record that 
the veteran received a blood transfusion during the 1983 
hospitalization, there is no other credible evidence that he 
developed a hepatitis C infection during or coincident with 
the 1983 hospitalization or even for many years thereafter.  
The veteran's argument that his hepatitis C must have 
resulted from such a transfusion is entitled to no probative 
weight.  Making such a conclusion requires medical expertise 
which the veteran does not possess.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).  The earliest evidence of a prior 
hepatitis C infection was obtained almost 15 years after the 
hospitalization in question.  While VA treatment records 
dated since January 2000 do note that the veteran had a 
history of hepatitis C infection due to transfusion during 
the 1983 hospitalization, those statements are not 
corroborated by contemporaneous or other records.  In light 
of the fact that there is no evidence that he actually 
received such a transfusion, this evidence has no probative 
value as it is merely a recitation of the veteran's self-
reported and unsubstantiated history.  See Reonal v. Brown, 5 
Vet. App. 458 (1993), Swann v. Brown, 5 Vet. App. 229 (1993).  
There simply is no competent or credible evidence that the 
veteran's hepatitis C was acquired during or as a result of 
the 1983 VA hospitalization.  Moreover, there is no competent 
evidence that hepatitis C  resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care or that it was due to an event that was not 
reasonably foreseeable.  Lacking such evidence, compensation 
benefits under § 1151 are not payable.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 U.S.C.A. § 5107(b).  As the preponderance of the evidence 
is against the claim for compensation for hepatitis C under 
the provisions of 38 U.S.C.A. § 1151 as the result of a VA 
hospitalization in August and September 1983, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation for hepatitis C under the 
provisions of 38 U.S.C.A. § 1151, as the result of a VA 
hospitalization in August and September 1983, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

